MEMORANDUM**
John C. Richardson, a Montana state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that the defendants conspired to present false evidence so that the suspended sentence imposed following Richardson’s guilty-plea conviction for sexual assault would be revoked, and Richardson would be incarcerated. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and may affirm on any ground supported by the record, Franklin v. Terr, 201 F.3d 1098,1100 n.2 (9th Cir.2000).
Richardson’s action fails because it challenged the revocation of his suspended sentence, and a favorable judgment would necessarily imply the invalidity of his confinement. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per curiam). Richardson may not bring such an action unless and until his conviction is reversed through a direct appeal or writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
We construe the judgment as a dismissal without prejudice. See Trimble, 49 F.3d at 585-86.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.